Exhibit 10.7
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the “Agreement”) is made effective this
                     day of                      (the “Effective Date”), between
                    , an individual, whose address is                      (the
“Consultant”), and National Credit Report.Com, LLC, a Florida limited liability
company, whose principal place of business is located at 7700 Congress Avenue,
Suite 3113, Boca Raton, Florida 33487 (the “Company”).
Recitals
WHEREAS, as a result of the sale of the membership units in the Company pursuant
to the Securities Purchase Agreement, dated as of even date herewith, among IFTH
Acquisition Corp. (“IFTH”), the Sellers (as such term is defined therein) and
the Company (the “Acquisition”), the Company is in need of consulting assistance
for operation of the Company post-Acquisition;
WHEREAS, the Consultant possesses considerable industry knowledge and experience
that is valuable to the Company; and
WHEREAS, the Consultant has agreed to perform consulting work for the Company
with respect to the operation of the Company post-Acquisition.
Agreement
NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
1. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of six (6) months from the Effective Date (the
“Term”), unless otherwise terminated as provided herein. The Company may cancel
this agreement on five (5) days prior written notice to Consultant, with or
without cause.
2. Services. The Company retains Consultant to provide the following services
(the “Services”) to the Company during the Term: (i) assist the Company on an as
needed basis in securing a smooth transition of its business following the
consummation of the Acquisition; and (ii) perform any and all executive duties
related to Company business as and when requested by the Chief Executive
Officer, President and Vice President of IFTH, including without limitation,
assisting the Company with its operations, strategies, licenses, permits,
employees, customers, vendors and governmental agency matters affecting the
Company’s business. Notwithstanding the aforementioned, Consultant shall not be
required to devote more that five (5) hours per week to the Services described
above, all of which Services can be performed telephonically or by email and
shall not require office attendance or travel.

 

 



--------------------------------------------------------------------------------



 



3. Compensation. The Consultant shall be granted options to purchase
                     shares of IFTH common stock (the “Options”) under the IFTH
2001 Flexible Stock Plan and will enter into a separate Stock Option Award
Agreement, in the form substantially attached hereto as Exhibit A, in connection
therewith. IFTH shall issue the Options to the Consultant as soon as
administratively practicable following the effective date of this Agreement, the
Options shall vest immediately and have an exercise price equal to
$                    , provided that such exercise price shall be no less than
the fair market value at the time of grant.
4. Independent Contractor.
a. For all purposes of this Agreement, and the transactions contemplated hereby,
Consultant is and shall be deemed to be an independent contractor of the Company
and Consultant shall not have the right, without the prior written consent of
the Company, to enter into any agreement on behalf of the Company or any of its
affiliates or to do any other act which may subject the Company or any of its
affiliates to liability or obligate the Company or any of its affiliates in any
manner whatsoever. Nothing in this Agreement shall be deemed or construed (i) to
create a partnership or joint venture between Consultant and the Company,
(ii) to cause Consultant to be responsible in any way for the debts, liabilities
or obligations of the Company, or (iii) to constitute Consultant as an employee,
officer or agent of the Company.
b. The Consultant shall not use the service of any other person, entity or
organization in the performance of the Consultant’s duties without the prior
written consent of the Company. Should the Company consent to the Consultant’s
use of the services of any other person, entity or organization, no information
regarding the Services to be performed under this Agreement shall be disclosed
to that person, entity or organization until such person, entity or organization
has executed an agreement to protect the confidentiality of the Company’s
Confidential Information (as defined below) and the Company’s absolute and
complete ownership of all right, title and interest in the work performed under
this Agreement.
5. Nature of Relationship. The nature of this Agreement is strictly civil, and
is not intended by either of the parties hereto to establish an
employer/employee relationship. Consultant shall not have any right to the labor
benefits established for employees under an employer/employee relationship
pursuant to the laws of Florida. The Company shall not be liable for withholding
tax, social security, workmen’s compensation or other expense or liability
attributable to an employer/employee relationship under Florida law.
6. Confidential Information. In performing his obligations under this Agreement,
Consultant may have access to and receive certain Confidential Information (as
defined below) about the Company and IFTH which must be kept in confidence. For
purposes of this Agreement, “Confidential Information” includes, but is not
limited to, customer lists, business strategies, the names and addresses of
prospective customers, procedures manuals, marketing plans, know-how, data,
processes, techniques, programs, designs, finances and sales plans of the
Company and IFTH, which either the Company or IFTH treat as Confidential
Information. The scope of this section relating to confidentiality shall apply
irrespective of the form or format of the information (whether oral, written,
graphic, and whether recorded on paper, magnetic, electronic or other media) and
irrespective of whether or not the material is marked “confidential” or
“proprietary.” Confidential Information does not include information, which at
the

 

2



--------------------------------------------------------------------------------



 



time of disclosure is in the public domain so long as the information was not
disclosed by Consultant in violation of any obligation of confidentiality owed
to the Company. Consultant agrees that all Confidential Information constitutes
proprietary information and is therefore confidential in nature and shall be
used only for the purpose of carrying out this Agreement and shall remain sole
property of the Company. Consultant further agrees that he shall limit the
dissemination of the Confidential Information to his employees, agents and/or
representatives whose duties justify their need to know such Confidential
Information, and then only provided that there is a clear understanding by such
individuals of their need to maintain the confidential and proprietary nature of
such information and to restrict its uses to the purposes specified herein and
such person’s written agreement to abide by the terms of this Section 6.
Consultant agrees that it shall remain responsible for any breaches of this
Section 6 committed by any of his employees, agents or representatives. This
Section 6 shall survive the expiration and termination of this Agreement and
continue in full force and effect forever thereafter.
7. Return of Documents and Property. Upon the termination of the Consultant’s
engagement with the Company or at any other time upon the request of the
Company, the Consultant (or his heirs or personal representatives) (i) shall
deliver to the Company all memoranda, disks, files, notes, records or other
documents which contain or are based upon Confidential Information and shall not
retain any copies thereof in any format or storage medium (including computer
disk or memory) and (ii) use good faith efforts to purge from any computer
system in his possession other than those owned by and returned to the Company,
all computer files which contain or are based upon any Confidential Information
and confirm such purging in writing to the Company.
8. Work Made for Hire; Inventions. The Consultant acknowledges that all original
works of authorship that are created, conceived, developed or reduced to
practice by or under the direction of the Consultant (solely or jointly with
others) during the Term of this Agreement that directly relate to the present or
anticipated business activities of the Company (whether or not during normal
working hours, on the premises of the Company or using the Company’s equipment
or Confidential Information), including, without limitation, any designs, forms,
formulas, materials, products, deliverables, work product, developmental or
experimental work, computer software programs (including, without limitation,
images, text, source code, object code, html code and scripts), databases and
other original works, and any upgrades, modifications or enhancements to the
foregoing and any related patents, patent applications, copyrights, copyright
applications and domain names (collectively referred to herein as the “Work
Product”), are and shall remain the sole and exclusive property of the Company,
and all right, title and interest therein shall vest in the Company and shall be
deemed a “work made for hire”, as that term is defined in the United States
Copyright Act. Unless otherwise agreed to in writing by the Company, nothing in
this or any other agreement or in the course of dealing between the Consultant
and the Company shall be construed to grant to the Consultant or his affiliates
any ownership right, title or interest in or license to any of the Work Product.
To the extent that title to any of such Work Product may not, by operation of
law, vest in the Company, or any of such Work Product may not be considered to
be “work made for hire”, all right, title and interest therein are hereby
irrevocably assigned to the Company without limitation. All Work Product shall
belong exclusively to the Company with the Company having the right to obtain
and to hold in its own name copyright, patent and trademark registrations or
such other protection as may be appropriate to the subject matter, and any
extensions and renewals thereof.

 

3



--------------------------------------------------------------------------------



 



9. Indemnification.
a. The Consultant agrees that he shall indemnify and hold the Company free and
harmless from any claims, liabilities, damages, losses, costs or expenses,
including reasonable attorney’s fees, in respect of any claim, action, suit,
proceeding, or demand, in law or in equity caused by the gross recklessness or
intentional misconduct of the Consultant or any agent, employee, contractor or
representative of the Consultant.
b. The Company agrees that it shall indemnify and hold the Consultant free and
harmless from any claims, liabilities, losses, costs or expenses, including
reasonably attorney’s fees, in respect of any claim, action, suit, proceeding,
or demand, in law or in equity arising from the Consultant’s services or
resulting from the work performed on behalf of the Consultant by any agent,
employee, contractor or representative of the Consultant; provided however, that
the Company shall not indemnify the Consultant if such claims, liabilities,
losses, costs or expenses are directly or indirectly caused by the gross
recklessness or intentional misconduct of the Consultant or any agent, employee,
contractor or representative of the Consultant.
10. Survival; Injunctive Relief. The provisions of Sections 6 through 8 of this
Agreement shall survive the expiration or termination of this Agreement as set
forth therein, regardless of the circumstances or reasons for such termination,
and inure to the benefit of the Company and its affiliates. The restrictions set
forth in Sections 6 through 8 are considered to be reasonable for the purposes
of protecting the business of the Company. The Company and Consultant
acknowledge that the Company would be irreparably harmed and that monetary
damages would not provide an adequate remedy to the Company if the covenants
contained in Sections 6 through 8 were not complied with in accordance with
their terms. Accordingly, Consultant agrees that the Company shall be entitled
to injunctive and other equitable relief to secure the enforcement of these
provisions, in addition to any other remedy which may be available to the
Company.
11. Consideration. Consultant acknowledges and recognizes the highly competitive
nature of the business and the goodwill attributable to the Company. Consultant
further acknowledges and recognizes that his agreement to adhere to the
provisions and covenants in this Agreement, including without limitation
Sections 6 through 8, constitutes a significant part of the consideration upon
which the Company is relying in order to execute the Securities Purchase
Agreement and consummate the transactions contemplated thereby.
12. Rules and Regulations. Consultant shall perform all of the Services in a
professional manner, and in accordance with all applicable rules and regulations
of any governmental agency having jurisdiction over the subject matter.
13. Notices. Any notice, consent, or other communication required by the terms
of this Agreement shall be deemed to have been duly given if in writing and sent
by certified or registered mail, return receipt requested, postage prepaid, or
overnight carrier, charges prepaid and personally delivered to the parties at
their respective addresses set forth above, or to such other address designated
by a party in a notice complying with the provisions of this paragraph. All
written communications sent in accordance with the provisions of this Section 13
shall be deemed to have been received upon receipt if personally delivered or
three business days after the date of mailing or transmission by overnight
carrier, as the case may be.

 

4



--------------------------------------------------------------------------------



 



14. Entire Agreement; Amendment. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersedes any prior agreement, proposal, negotiation or discussion
relating thereto. No amendment or modification to the terms of this Agreement
shall be effective unless in writing and signed by the parties hereto.
15. Assignment. Consultant recognizes and acknowledges that the Services are
unique and personal. Consultant may not assign any of his rights or delegate any
of his duties or obligations under this Agreement. The Company shall have the
right to assign this Agreement without the consent of Consultant. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors and permitted assigns.
16. Headings. The section headings contained herein are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
17. No Waiver. No failure by either party to enforce or delay in enforcing any
provision of this Agreement shall affect the right to enforce or operate as a
waiver of such right or any other right under this Agreement by that party.
18. Governing Law/Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the internal laws (and not the laws of
conflicts) of the State of Florida. The parties acknowledge that all of the
negotiations, anticipated performance and execution of this Agreement occurred
or shall occur in the State of Florida, and that, therefore, without limiting
the jurisdiction or venue of any other federal or state courts, each of the
parties irrevocably and unconditionally (a) agrees that any suit, action or
legal proceeding arising out of or relating to this Agreement may be brought in
the state or federal courts of record of the State of Florida in Palm Beach
County; (b) consents to the jurisdiction of each such court in any suit, action
or proceeding; (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts; and (d) agrees
that service of any court paper may be effected on such party by mail, as
provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in said state.
19. Attorneys’ Fees. If any legal action is necessary to enforce or interpret
the terms of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled.
20. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any one or more of the provisions of this Agreement shall for any reason
be held invalid, illegal or unenforceable, such provision shall be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
21. Counterparts. This Agreement may be executed in any number of counterparts,
which may be by facsimile, each of which shall constitute an original and all of
which together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

                    NATIONAL CREDIT REPORT.COM, LLC    
 
             
 
  By:          
 
         
 
    Name:        
 
             
 
    Title:        
 
             
 
             
 
             
 
                            [Consultant]    

 

6